DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 05 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,747,071 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, inter alia, a liquid crystal display device comprising: a first substrate and a second substrate, a liquid crystal layer disposed between the first substrate and the second substrate, a plurality of gate lines and a plurality of drain lines provided on the first substrate, a pixel electrode and a counter electrode opposed to the pixel electrode, a first insulation layer provided between the pixel electrode and the counter electrode, a second insulation layer provided between the pixel electrode and the drain lines, and an orientation film provided between the counter electrode and the liquid crystal layer, wherein the pixel electrode is provided on the second insulation layer, the first insulation layer is provided on the pixel electrode and the second insulation layer, the counter electrode is provided on the first insulation layer, the orientation film is provided on the counter electrode and the first insulation layer, and a thickness of the first insulation layer is 300 nm or less.
None of the prior art of record alone or in combination discloses the claimed invention.
Itakura (US 2004/0027525) discloses a liquid crystal display device comprising: a first substrate and a second substrate, a liquid crystal layer disposed between the first substrate and the second substrate, a plurality of gate lines and a plurality of drain lines formed on the first substrate, a plurality of thin film transistor which is connected to the gate lines and the drain lines, a counter electrode having a plurality of cutout portions, a first insulation layer is formed between the pixel electrode and the counter electrode, an orientation film is formed between the counter electrode and the liquid crystal layer, the liquid crystal layer is driven by an electric field which is generated by the pixel electrode and the counter electrode.
Takahashi et al. (US 2003/0201958) discloses wherein a thickness of the first insulation layer is 300 nm or less.
However, neither Itakura nor Takahashi expressly discloses a second insulation layer is formed between the pixel electrode and the drain lines, the pixel electrode is provided on the second insulation layer, the first insulation layer is provided on the pixel electrode and the second insulation layer, nor would it have been obvious to do so in combination.
Claims 2-14 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/26/2021